LEWIS, Circuit Judge
(dissenting).
Apparently my brothers and I are in basic disagreement as to the intended purpose, nature and scope of interpleader for I find myself totally unable to reconcile the results reached by the majority with the liberalized provisions of 28 U.S.C.A. § 1335.1 If Congress, by opening *486interpleader to those who “may claim” and by eliminating the identity tests required at common law, has intended to provide a forum for the equitable consideration of claims to money regardless of the independence of such claims, then the holding we make this day seems in error for no such consideration is allowed. Most modern writers agree 2 that present day interpleader is intended to provide an open forum for the court to consider the validity and priority of claims of all those who claim or may claim a fund held by a vexed stakeholder. The view of the majority appears to me to close that forum to those intended by the act to be received and heard within the scope of interpleader and to open the forum, most surprisingly, to one without claim to the fund in question and not even a party to the action. It is riot necessary to elaborate, and suffices to point out that the decision:
(1) Precludes Britton from contesting the validity of Gannon’s judgment notwithstanding the fact that Oklahoma recognizes that right and is presently entertaining the action in state court.
(2) Precludes McBride Bone & Joint Clinic from any consideration upon their claim to a right to participation in the fund although no one denies the validity of their claim as a creditor of Britton and as a consequence that they “may claim” against the fund. True, the trial court has determined McBride has no lien on the fund and this aspect of their claim, since no specific appeal was taken, is judicially settled. But the trial court did not determine that McBride had no claim against Britton which could reach the fund if priority permitted.
(3) Opens the court to Bohanon and Barefoot, attorneys for Britton but not parties to the action, and allows them major participation in the fund in their own right for services rendered to Brit-ton in the interpleader action3 and grants them priority over the claim of Dowell whose judgment in Oklahoma is held to precede in time the rendition of the attorneys’ services. To allow a contract for contingent attorneys’ fees, made between one of the parties and his counsel in the interpleader action itself, to detrimentally affect the rights and priorities of lawful claimants to the inter-pleaded fund frustrates, in my opinion, the whole function of interpleader.
I dissent.
Judgment
PER CURIAM.
Heretofore, on July 3, 1957, a judgment was entered in the above entitled and numbered causes. Thereafter, on December 9, 1957, all of the judgment creditors herein executed and filed with the clerk of the United States Court for the Western District of Oklahoma, a stipulation in writing; and on December 17, 1957, they filed with the clerk of this court a certified copy of such stipulation. It was and is provided in such stipulation that the funds in the hands of the clerk of such District Court shall be disbursed and distributed as follows:
1. To Mark Gannon, and Rex $18,500 Holden, his attorney,
2. To Bohanon & Barefoot 2,760
Dowell, Inc., 2,760
3. To Bohanon & Barefoot 2,990
Dowell, Inc. 2,990
Now, therefore, it is hereby ordered and adjudged that the judgment of this court heretofore entered herein be and it hereby is vacated.
It is further ordered and adjudged that the judgment of the United States Court for the Western District of Oklahoma insofar as it denied the claims of *487Carroll Britton and of McBride Bone & Joint Clinic and Bone & Joint Hospital, respectively, be and it hereby is affirmed.
It is further ordered and adjudged that in all other respects the judgment of the United States Court for the Western District of Oklahoma be and it is hereby vacated and the causes be and they are hereby severally remanded to such District Court with directions that, when the parties have complied with the requirements imposed upon them by the stipulation, respectively, the funds in the registry of such court be disbursed and distributed pursuant to and in accordance with the stipulation.
And it is further ordered and adjudged that no costs be assessed for or against any of the appellants.

. “(a) The district courts shall have original jurisdiction of any civil action of interpleader or in the nature of interpleader filed by any person, firm, or corporation, association, or society having in his or its custody or possession money or property of the value of $500 or more, or having issued a note, bond, certificate, policy of insurance, or other instrument of value or amount of $500 or more, or providing for the delivery or payment or the loan of money or property of such amount or value, or being under any obligation written or unwritten to the amount of $500 or more, if
“(1) Two or more adverse claimants, of diverse citizenship as defined in section 1332 of this title, are claiming or may claim to he entitled to such money or property, or to any one or more of the benefits arising by virtue of any note, bond, certificate, policy or other instrument, or arising by virtue of any such obligation; and if (2) the plaintiff has deposited such money or property or has paid the amount of or the loan or other value of such instrument or the amount due under such obligation into the registry of the court, there to abide the judgment of the court or has given bond payable to the clerk of the court in such amount and with such surety as the court or judge may deem proper, conditioned upon the compliance by the plaintiff with the future order or judgment of the court with respect to the subject matter of the controversy.
“(b) Such an action may he entertained although the titles or claims of the conflicting claimants do not have a *486common origin or are not identical, hut are adverse to and independent of one another.” (Emphasis added.)


. See Modernizing Interpleader, 30 Yale L.J. 814; Interstate Interpleader, 33 Yale L.J. 685; Interpleader in U. S. Courts, 41 Yale L.J. 1133; The Federal Interpleader Act of 1936, 45 Yale L.J. 963; Federal Interpleader Since the Act of 1936, 49 Yale L.J. 377.


. These attorneys rendered no service to create the interpleaded fund.